JPer Curiam.
The statute requires the appellant to specify in his notice the grounds of error upon which he intends to rely upon appeal from a judgment of the circuit court rendered in an action at law: Hill’s Code, § 537. The assignment of errors in a notice of appeal from a judgment rendered in an action at law is the pleading, and the service of such a notice upon the respondent is the process which confers upon the appellate tribunal jurisdiction of the person of the respondent and subject matter of the action. What the statute has required is a condition precedent to the right of appeal, and the failure to specify in the notice the grounds of error upon which the appellant intended to rely upon appeal, gave this court no jurisdiction of the subject matter, and for this reason the appeal is dismissed. Dismissed.